     Case 3:19-cv-01492-X Document 17 Filed 03/30/20       Page 1 of 14 PageID 153


                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

BRIAN P. LANE, Individually                §
and on behalf of all others                §
similarly situated,                        §
                                           §
              Plaintiff,                   §
                                           §     Civil Action No. 3:19-CV-01492-X
v.                                         §
                                           §
THE UNITED STATES,                         §
                                           §
              Defendant.                   §


                    MEMORANDUM OPINION AND ORDER

       Bump stocks allow semi-automatic rifles to fire at a rate close to machine guns.

In December 2018, the Bureau of Alcohol, Tobacco, Firearms and Explosives issued a

final rule determining that bump stocks qualify as prohibited machine guns under

federal law and required their destruction or surrender.        Brian Lane lawfully

purchased three bump stocks before the rule took effect and raises a Fifth

Amendment challenge that the federal government must compensate him for taking

his property. The federal government responds that the rule falls under a valid use

of the police power, which requires no compensation. But as explained below, the

federal government forgot the Tenth Amendment and the structure of the

Constitution itself. It is concerning that the federal government believes it swallowed

the states whole. Assuming the federal government didn’t abolish the states to take

their police power, the Court DENIES the motion to dismiss WITHOUT

PREJUDICE. The Court will allow the federal government to try again and explain


                                           1
    Case 3:19-cv-01492-X Document 17 Filed 03/30/20                     Page 2 of 14 PageID 154



which enumerated power justifies the federal regulation and whether it allows a

taking without compensation. The Court requests that the federal government also

address any limits on that federal power and the Court’s proper role in examining the

validity of the underlying rule when determining if there was a compensable taking.1

                                      I. Factual Background

        Back in the 1930s, Congress decided to regulate Chicago gangsters and their

weapons of choice (machine guns) and passed the National Firearms Act of 1934. 2

That law required persons selling or owning firearms (including machine guns) to

register with the Collector of Internal Revenue. 3 Then Congress passed the Firearm

Owners Protection Act in 1986, which made it “unlawful for any person to transfer or

possess a machinegun” that wasn’t lawfully possessed before the Act took effect in

1986. 4 Federal law, as amended by the 1986 change, defines a machinegun as:

        any weapon which shoots, is designed to shoot, or can be readily restored
        to shoot, automatically more than one shot, without manual reloading,
        by a single function of the trigger. The term shall also include the frame
        or receiver of any such weapon, any part designed and intended solely
        and exclusively, or combination of parts designed and intended, for use
        in converting a weapon into a machinegun, and any combination of parts
        1 Under § 205(a)(5) of the E-Government Act of 2002 and the definition of “written opinion”
adopted by the Judicial Conference of the United States, this is a “written opinion[] issued by the court”
because it “sets forth a reasoned explanation for [the] court’s decision.” It has been written, however,
primarily for the parties, to decide issues presented in this case, and not for publication in an official
reporter, and should be understood accordingly.
        2 Friedman v. City of Highland Park, Illinois, 784 F.3d 406, 408 (7th Cir. 2015) (“During

Prohibition the Thompson submachine gun (the “Tommy gun”) was all too common in Chicago, but
that popularity didn’t give it a constitutional immunity from the federal prohibition enacted in 1934.”).
        3   See 26 U.S.C. ch. 53.
        4   18 U.S.C. § 922(o)(2).




                                                    2
    Case 3:19-cv-01492-X Document 17 Filed 03/30/20                     Page 3 of 14 PageID 155



        from which a machinegun can be assembled if such parts are in the
        possession or under the control of a person. 5

The Attorney General is responsible for enforcing those laws and has delegated that

responsibility (subject to the direction of the Attorney General and Deputy Attorney

General) to the director of the Bureau of Alcohol, Tobacco, Firearms and Explosives

(Bureau). 6

        Enter agency decision making. Florida entrepreneur William Akins asked the

Bureau in 2002 and again in 2004 whether his version of a bump stock (the Akins

Accelerator) would be classified as a machine gun. 7 The Bureau tested the device and

concluded it was not a machine gun. 8 But the Bureau received later requests to test

similar devices and reversed its view on the Akins Accelerator. 9 The agency focused

on the fact that the Akins Accelerator uses “an internal spring” along with “the force


        5   26 U.S.C. § 5845(b).
        6 See 18 U.S.C. § 926(a); 26 U.S.C. §§ 7801(a)(2)(A), 7805(a); 28 U.S.C. § 599A(b)(1); 28 C.F.R.

§ 0.130(a)(1)–(2). The Bureau is a law enforcement agency within the Department of Justice. About
the Bureau of Alcohol, Tobacco, Firearms and Explosives, https://www.atf.gov/ (last visited Mar. 17,
2020). The Court takes issue with the lack of an Oxford comma after “Firearms” in the Bureau’s name.
Oxford commas add clarity and cost nothing. For example, can the Bureau regulate firearms
independently from explosives, or does the lack of a comma in between those two words indicate they
can only be regulated when found together? These and others are big problems tiny commas can solve.
        7 Akins v. United States, 312 F. App’x 197, 198 (11th Cir. 2009) (per curiam). Notably, this
persuasive but non-binding opinion gives scant details in its justification for its holding of how machine
guns and semi-automatic firearms work. For the purposes of this case, though, the Court is confident
that the parties will help the Court understand the concrete meaning of relevant terms. This is
especially important if, as explained below, the legal doctrine for this case requires an assessment of
the validity of the final rule. Such materials as technical manuals will help the parties accurately
inform the Court as to how machine guns and semi-automatics technically work, particularly their
trigger functions. These manuals should also allow the parties to inform the Court as to how in
comparison a bump stock or slide-fire device affects, or does not affect, the sear (or any other part) in
a semi-automatic firearm such that the bolt moves freely back and forth, like in a machine gun, without
subsequent iterations of a “function of the trigger.”
        8   Id.
        9   Id. at 199.



                                                    3
   Case 3:19-cv-01492-X Document 17 Filed 03/30/20                   Page 4 of 14 PageID 156



of recoil to reposition and re-fire the rifle.” 10 Thus, the Bureau classified the device

as a machine gun and required Akins to register or surrender them. 11 When Akins

sued, the Bureau won in federal district court and the Eleventh Circuit. 12 Separately,

the Court of Federal Claims concluded the classification of the Akins Accelerator as

a machine gun did not give rise to a compensable taking. 13

       But not all bump stocks have springs. Between 2008 and 2017, the Bureau

classified bump stocks without springs as not machine guns. 14 These devices were

instead treated as unregulated firearm accessories.                     During that time, the

Department of Justice estimates 520,000 bump stocks were sold at an estimated

average of $301 each. 15

       On October 1, 2017, a gunman opened fire from a Las Vegas hotel window on

a crowd attending a music festival. He killed 58 people and wounded over 400 more

using weapons with bump stocks.


         10 Id.    This resulted in Bureau Decision ATF Rul. 2006-2 (Dec. 13, 2006), at
https://www.atf.gov/firearms/docs/ruling/2006-2-classification-devices-exclusively-designed-increase-
rate-fire/download (holding that a device like the Akins accelerator consisting of a coiled spring and
other components “that is designed to attach to a firearm and, when activated by a single pull of the
trigger, initiates an automatic firing cycle that continues until either the finger is released or the
ammunition supply is exhausted, is a machinegun under the National Firearms Act”).
       11   Akins, 312 F. App’x at 199.
       12   Id. at 198.
       13   Akins v. United States, 82 Fed. Cl. 619 (2008).
       14 Bump-Stock-Type Devices, 83 Fed. Reg. 66514, 66517 (Dec. 26, 2018) (to be codified at pts.

447, 478–79).
       15   Id. at 66538.




                                                     4
   Case 3:19-cv-01492-X Document 17 Filed 03/30/20                 Page 5 of 14 PageID 157



       In December 2017, the Department of Justice published an advance notice of

proposed rulemaking on whether bump stocks are machine guns. 16 In February 2018,

the President instructed the Attorney General to work within established legal

protocols “to dedicate all available resources to complete the review of the comments

received [in response to the advance notice of proposed rulemaking], and, as

expeditiously as possible, to propose for notice and comment a rule banning all devices

that turn legal weapons into machineguns.” 17              In March 2018, the Department

published a notice of proposed rulemaking that proposed clarifying                           the

interpretations of “single function of the trigger” and “automatically” in the statutory

definition of “machinegun” in a manner consistent with the classification of bump

stocks as machine guns. 18 The Department published the final rule in December

2018, determining that bump stocks are machine guns. 19 The final rule concluded

that current possessors of bump stocks must either destroy them or surrender them

to a Bureau office within 90 days. 20


       16 Application of the Definition of Machinegun to “Bump Fire” Stocks and Other Similar

Devices, 82 Fed. Reg. 60929 (proposed Dec. 26, 2017) (to be codified at 27 C.F.R. pts. 478–79).
       17 Application of the Definition of Machinegun to “Bump Fire” Stocks and Other Similar
Devices, 83 Fed. Reg. 7949 (Feb. 23, 2018).
       18 Bump-Stock-Type Devices, 83 Fed. Reg. 13442–43 (proposed Mar. 29, 2018) (to be codified
at 27 C.F.R. pts. 447, 478–79).
       19   Bump-Stock-Type Devices, 83 Fed. Reg. 66514, 66516, 66531.
       20   Id. at 66530, 66549.




                                                 5
   Case 3:19-cv-01492-X Document 17 Filed 03/30/20                    Page 6 of 14 PageID 158



       Before the rule took effect, a number of plaintiffs challenged the validity of the

rule—largely under the Administrative Procedure Act. 21 These cases involved courts

denying preliminary injunctive relief because of the plaintiffs’ inability to

demonstrate a likelihood of prevailing on the merits. 22 Takings was an issue in one

case, where the plaintiff argued the rule should be invalidated because there was a

lack of compensation for bump stock owners. 23 The federal district court did not

assess whether the takings claim would prevail on the merits because equitable relief

is inappropriate for one who may bring a takings claim later. 24 The Court of Appeals

for the District of Columbia agreed, 25 and the Supreme Court denied cert in that

preliminary posture.

       Separately, other plaintiffs brought three actions in the Court of Federal

Claims to recover just compensation for bump stocks they destroyed or surrendered

in accordance with the final rule. 26 Motions to dismiss are pending in all three cases.


       21 See, e.g., Guedes v. Bureau of Alcohol, Tobacco, Firearms and Explosives, 356 F. Supp. 3d

109 (D.D.C. 2019), aff’d 920 F.3d 1 (D.C. Cir. 2019) (per curiam); Gun Owners of Am., Inc. v. Barr, 363
F. Supp. 3d 823 (W.D. Mich. 2019), on appeal, No. 19-1298 (6th Cir.).
       22 See Guedes, 920 F.3d at 16–7; Gun Owners of America, No. 19-1298, 2019 WL 1395502 at
*1–2 (6th Cir. Mar. 25, 2019); Aposhian v. Barr, 374 F. Supp. 3d 1145 (D. Utah 2019), on appeal, No.
19-4036 (10th Cir.).
       23 Guedes, 356 F. Supp. 3d at 137. The underlying case was Codrea v. Barr, No. 18-cv-3086

(D.D.C.), which the court consolidated with Guedes.
       24   Id.
       25 Guedes v. Bureau of Alcohol, Tobacco, Firearms and Explosives, 920 F.3d 1 (2019), cert.

denied 140 S.Ct. 789 (2020).
       26 See Rouse v. United States, 18-cv-1980 (Fed. Cl.); Modern Sportsman, LLC v. United States,
19-cv-449 (Fed. Cl.); McCutchen v. United States, 18-cv-1965 (Fed. Cl.).




                                                  6
    Case 3:19-cv-01492-X Document 17 Filed 03/30/20                   Page 7 of 14 PageID 159



Two of the cases, Rouse and McCutchen, have class allegations, but there are no

motions for class certification because they are only at the dismissal stage.

       Lane filed this purported class action in June 2019, claiming the federal

government owes him (and all others similarly situated) for the three bump stocks he

purchased when they were legal. The government moved to dismiss, and that motion

is now ripe.

                                  II. Motion to Dismiss Standard

       Under Federal Rule of Civil Procedure 12(b)(6), the Court evaluates the

pleadings by “accept[ing] ‘all well-pleaded facts as true, viewing them in the light

most favorable to the plaintiff.’” 27 To survive a motion to dismiss, Lane must allege

enough facts “to state a claim to relief that is plausible on its face.” 28 “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” 29 “The plausibility standard is not akin to a ‘probability requirement,’ but

it asks for more than a sheer possibility that a defendant has acted unlawfully.”30

“[W]here the well-pleaded facts do not permit the court to infer more than the mere


       27In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin K.
Eby Constr. Co. v. Dall. Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
       28   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
       29   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         30 Id.; see also Twombly, 550 U.S. at 545 (“Factual allegations must be enough to raise a right

to relief above the speculative level[.]”).




                                                     7
   Case 3:19-cv-01492-X Document 17 Filed 03/30/20                      Page 8 of 14 PageID 160



possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that

the pleader is entitled to relief.’” 31

                                             III. Application

       Takings law is difficult. On the one hand, the Takings Clause of the Fifth

Amendment seems as broad as it is clear: private property shall not “be taken for

public use, without just compensation.” 32 This protects individuals who have an

investment-backed expectation in private property that government takes and

applies to public use. A physical (or per se) taking occurs when the state “absolutely

dispossess[es] the owner of property.” 33

       State government often uses its police power—the power to protect the health

and safety of its people—to seize contraband. For example, state governments have

determined that cocaine should be illegal because of the danger it poses to the health

and safety of the people. When states first made this decision, did they owe drug

lords fair market value for these now-prohibited drugs? No. The Supreme Court of

the United States has concluded that when a state government declares the


       31   Iqbal, 556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).
       32   U.S. CONST. amend. V.
       33 Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419, 435 n.12 (1982); see also
Horne v. Dep’t of Agric., __ U.S. __, 135 S. Ct. 2419, 2427 (2015) (differentiating per se takings from
regulatory takings by stating that even after creating the regulatory takings framework, the Supreme
Court has still “reaffirmed the rule that a physical appropriation of property gave rise to a per se
taking, without regard to other factors” (emphasis in original)).




                                                      8
   Case 3:19-cv-01492-X Document 17 Filed 03/30/20                   Page 9 of 14 PageID 161



possession of something to be illegal due to health and safety concerns, the state

exercises its police power and it is not a compensable taking. 34

       In Mugler v. Kansas, 35 the Court first addressed this topic at length. The Court

explained that its interpretation of the Takings Clause excludes a

       prohibition simply upon the use of property for purposes that are
       declared, by valid legislation, to be injurious to the health, morals, or
       safety of the community, cannot, in any just sense, be deemed a taking
       or an appropriation of property for the public benefit. . . . The power
       which the states have of prohibiting such use by individuals of their
       property, as will be prejudicial to the health, the morals, or the safety of
       the public, is not, and, consistently with the existence and safety of
       organized society, cannot be, burdened with the condition that the state
       must compensate such individual owners for pecuniary losses they may
       sustain, by reason of their not being permitted, by a noxious use of their
       property, to inflict injury upon the community. The exercise of the police
       power by the destruction of property which is itself a public nuisance, or
       the prohibition of its use in a particular way, whereby its value becomes
       depreciated, is very different from taking property for public use, or from
       depriving a person of his property without due process of law. In the one
       case, a nuisance only is abated; in the other, unoffending property is
       taken away from an innocent owner. 36

       But even with a power as broad as the police power, the Court admonished that

there are limits, and a state waving around the talisman of the police power was not

a free pass. The Court explained in Lawton v. Steele 37 that:

       the state may interfere wherever the public interests demand it, and in
       this particular a large discretion is necessarily vested in the legislature
       to determine, not only what the interests of the public require, but what
       measures are necessary for the protection of such interests. To justify
       34Such exercises “of the police power . . . [are] treated as legitimate even in the absence of
compensation to the owners of the . . . property.” Acadia Tech., Inc. v. United States, 458 F.3d 1327,
1332–33 (Fed. Cir. 2006).
       35   123 U.S. 623 (1887).
       36   Id. at 668–69.
       37   152 U.S. 133 (1894).



                                                  9
  Case 3:19-cv-01492-X Document 17 Filed 03/30/20          Page 10 of 14 PageID 162



      the state in thus interposing its authority in behalf of the public, it must
      appear—First, that the interests of the public generally, as
      distinguished from those of a particular class, require such interference;
      and, second, that the means are reasonably necessary for the
      accomplishment of the purpose, and not unduly oppressive upon
      individuals. The legislature may not, under the guise of protecting the
      public interests, arbitrarily interfere with private business, or impose
      unusual and unnecessary restrictions upon lawful occupations; in other
      words, its determination as to what is a proper exercise of its police
      powers is not final or conclusive, but is subject to the supervision of the
      courts. 38

      The federal government here raised the talisman of police power 31 times in

its motion to dismiss and an additional 19 times in its reply. This seemed unusual to

the Court because the Court had thought the police power is a power reserved for the

states, not for the federal government. Fearful the Court was wrong, it turned to the

first place one should always turn to with such questions: the Constitution. Article I,

section 8 enumerates the powers the People gave to the federal government at our

Nation’s founding: the tax power, the borrowing power, the commerce power, the

naturalization power, the bankruptcy power, the power to coin money, the postal

power, the maritime power, and the war power. 39 None of these powers is the police

power.

      Then the Court re-read the Tenth Amendment: “The powers not delegated to

the United States by the Constitution, nor prohibited by it to the States, are reserved

to the States respectively, or to the people.” 40 Of course, this did not alter the grant


      38   Id. at 136–37 (citations omitted).
      39   U.S. CONST. art. I, § 8.
      40   U.S. CONST. amend. X.




                                                10
  Case 3:19-cv-01492-X Document 17 Filed 03/30/20           Page 11 of 14 PageID 163



of limited, enumerated powers to federal government. It just reaffirmed it. In United

States v. Darby, 41 the Supreme Court said as much:

      The amendment states but a truism that all is retained which has not
      been surrendered. There is nothing in the history of its adoption to
      suggest that it was more than declaratory of the relationship between
      the national and state governments as it had been established by the
      Constitution before the amendment or that its purpose was other than
      to allay fears that the new national government might seek to exercise
      powers not granted, and that the states might not be able to exercise
      fully their reserved powers. 42

      Given that the text and structure of the Constitution yield no indication the

federal government has the police power that it asserts, the Court then turned to

binding case law. In 1995, the Supreme Court in United States v. Lopez 43 observed

that the Constitution withheld “from Congress a plenary police power.” 44 Confused

that the United States would base their case on a power the Supreme Court told the

United States in Lopez that it didn’t have, the Court continued its search in case the

Supreme Court later changed its mind after Lopez. In 2000, the Supreme Court in

United States v. Morrison 45 reiterated that the police power was a power “which the

Founders denied the National Government and reposed in the States.” 46 Again, the

United States as a party was told it lacked the power it advances here. But Morrison

wasn’t even the most recent time the Court reminded the United States it has no


      41   312 U.S. 100 (1941).
      42   Id. at 124.
      43   514 U.S. 549 (1995).
      44   Id. at 566 (citing Article I, section 8).
      45   529 U.S. 598 (2000).
      46   Id. at 618.



                                                       11
  Case 3:19-cv-01492-X Document 17 Filed 03/30/20         Page 12 of 14 PageID 164



police power. In National Federation of Independent Business v. Sebelius, 47 the Court

explained in greater detail:

      The States thus can and do perform many of the vital functions of
      modern government—punishing street crime, running public schools,
      and zoning property for development, to name but a few—even though
      the Constitution’s text does not authorize any government to do so. Our
      cases refer to this general power of governing, possessed by the States
      but not by the Federal Government, as the “police power.” . . . Because
      the police power is controlled by 50 different States instead of one
      national sovereign, the facets of governing that touch on citizens’ daily
      lives are normally administered by smaller governments closer to the
      governed. 48

So, not even the Supreme Court has rewritten the Constitution to give a plenary

police power to the federal government.

      Perhaps there is one more place, where the collective will and knowledge of the

people is expressed, that might indicate if the federal government has seized the

police power from the states: the Constitution Wikipedia. 49 But strangely, even

Wikipedia has overruled neither the Constitution nor the Supreme Court:

      In United States constitutional law, police power is the capacity of the
      states to regulate behavior and enforce order within their territory for
      the betterment of the health, safety, morals, and general welfare of their
      inhabitants. . . . Under the Tenth Amendment to the United States
      Constitution, the powers not delegated to the Federal Government are
      reserved to the states or to the people. This implies that the Federal
      Government does not possess all possible powers, because most of these
      47   567 U.S. 519 (2012).
      48   Id. at 535–36.
      49   C.f. Fed. R. Evid. 201(b).




                                          12
   Case 3:19-cv-01492-X Document 17 Filed 03/30/20                      Page 13 of 14 PageID 165



        are reserved to the State governments, and others are reserved to the
        people. 50

        Rather than deny the federal government’s motion to dismiss outright, the

Court will allow it an opportunity to file a new motion to dismiss, based on the limited

enumerated powers the federal government has (as confirmed by the Constitution,

the Supreme Court, and even Wikipedia). If the federal government opts for the

commerce power, it should discuss the limitations in Lopez and Morrison. Also, the

federal government should be prepared to address whether the validity of the final

rule is an issue under the proper judicial framework for assessing the taking. 51

        For example, the Supreme Court would examine a state legislature’s

invocation of the police power and whether it was legitimate when considering a state

law as a compensable taking. 52 Here, does the Court need to assess whether the final

rule is a correct interpretation of Congress’s ban on machine guns in deciding whether

there was a compensable taking?

                                             IV. Conclusion

        Because the power at the heart of the federal government’s motion to dismiss

is not a power the federal government possesses, the Court DENIES WITHOUT

PREJUDICE the motion to dismiss. But the Court will allow the federal government


         50   Police    power      (United   States    constitutional    law),    WIKIPEDIA,     at
https://en.wikipedia.org/wiki/Police_power_(United_States_constitutional_law (last visited Mar. 26,
2020) (emphases added).
        51 If validity is an issue, the Government is further encouraged to dive into the technical aspects
of the statutory text and the real things it applies to: firearms. Technically correct is the best kind of
correct, and this case seems to require a technical understanding to get the law right.
        52   See Lawton, 152 U.S. at 136–37 (collecting cases holding invocations of the police power were
invalid).


                                                     13
  Case 3:19-cv-01492-X Document 17 Filed 03/30/20         Page 14 of 14 PageID 166



to file, within 28 days of this Order, a new motion to dismiss based on a power it does

possess.


      IT IS SO ORDERED this 30th day of March, 2020.




                                               BRANTLEY STARR
                                               UNITED STATES DISTRICT JUDGE




                                          14
